Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Norway on 5/9/2017. It is noted, however, that applicant has not filed a certified copy of the NO 20170758 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
The disclosure refers to elements as hinges (216 and 241) that are not hinges but instead are hinge plates that together form a hinge.  As noted in the below 112(b) rejection, the intent of the specification is clear but a single term (hinge) is being used in two different definitions and to avoid confusion examiner suggests using different terms when different definitions are meant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally indefinite, failing to conform with current U.S. practice and are replete errors.  The following is a non-comprehensive list of errors but applicant is advised to review all claims for similar issues.  All claims are examined as best understood.

Claim 11 includes the limitation “a door” in line 3.  It is unclear if this is the same door previously recited in line 1 or not.  Examiner notes the preamble is considered to provide antecedent basis so if the same door is meant then the second recitation in the body should be “the door”
A similar issue arises with a doorframe in line 5.
Claim 11 includes the limitation “door hinges” in line 6 and cover hinges in line 11.  The term “hinge” using the ordinary definition encompasses the hinge assembly, e.g. two hinge plates and a hinge pin, and not just a portion of the hinge.  However, for at least the embodiment of 11A-12D the door hinges are one hinge plate and the cover hinges are the other hinge plate.  While the specification is clear as to which parts are meant, an issue arises with the claims as the different embodiments have different meanings for hinge, i.e. sometimes as in figures 1B-10C the hinges are a hinge assembly and other times as in figures 11A-12D the hinges are a portion of a single hinge, and thus it is difficult to determine the scope of the term hinge as claimed as it has two meanings in the specification.
Further issues arise with the door hinges not being the hinges attached to the frame in any other the embodiments (the 16 series hinge or hinge plate is attached to the frame while the 41 series hinge is attached to the cover) and thus the meaning of “a doorframe…with door hinges” in lines 5-6 is unclear.  For purposes of examination, the door hinges are the hinges that attach to the door and the cover hinges attach to the frame in keeping with the disclosure.

Further, it is unclear what is meant by “pivotally attached to cover hinges” as neither the cover, which is fixedly attached to and pivots with the cover hinges, nor the bore, which is part of the cover hinge and doesn’t move, can be considered as pivotally attached to the hinge.
Claim 11 includes the limitation 
Claim 11 includes the limitation “a contour forming a partial circumference of an imaginary cylinder (310), and the bore (36, 136, 236) is positioned to form a center axis of the imaginary cylinder (310), and said imaginary cylinder (310) and that said center axis is positioned outside the cavity” in lines 16-19.  The phrase “imaginary cylinder” raises an issue as the claimed element is imaginary and thus it is difficult to determine the scope of the apparatus claimed.  The structural elements should be defined with respect to each other, not imaginary ideas.
Claim 12 includes the limitation “The assembly of a door and door and doorframe as in claim 11” in line 1.  This limitation has further antecedent issue with a door and a doorframe.  Either “The assembly of claim 11” of “The assembly of the door and the doorframe of claim 11” should be used.
The same issue occurs in all dependent claims.
Claim 23 includes the limitation “its back edge” in line 2.  This limitation lacks proper antecedent basis (a or the).  Its is not proper antecedent.
This also raises further issues with respect to the door’s back edge, possessive terms should not be used in claim limitations.
Claim 23 includes the limitation “the convex curvature (25, 125) at the door's back edge being selected among a curvature on the door blade as such and a curvature on a door blade adapter (21, 121) 
Claims 24 and 25 are the same as claim 23 and thus raise the same issues.
Claim 28 includes the limitation “An assembly of a door and door and doorframe as in claim 11” in line 1.  This limitation has improper antecedent and should be “The assembly of claim 11”.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 4290233 to Hubbard (hereinafter Hubbard).
All claims are examined as best understood.
Regarding claim 11, the assembly is shown in Hubbard in figures 1-20 with  a door 12 having a first vertical edge defining a back edge (edge on stile 30); and a doorframe 16,18,20,22 having a first side 16 defining the doorframe hinge side with door hinges 14b (hinge plate attached to door per 112(b) interpretation), the doorframe hinge side including a cavity 74; and a cover 50 fixed to the door hinges 14b up and down, wherein the cover 50 has a bore (in hinge 14a) with to cover hinges 14a with a vertical pivotal axis at the doorframe hinge side, the cover 50 is dimensioned to be received in the cavity 74 in the doorframe hinge side when the door 12 is closed (as shown in figure 7), the cover 50 has a curvature with a convex outer surface with a contour forming a partial circumference of an imaginary 
Regarding claim 12, door frame hinge side 16 is formed as an extruded profile (is a profile and can be extruded, product by process limitation) with a common horizontal cross section in Hubbard.
Regarding claims 13 and 14, the door 12 can open approximately 90 degrees in Hubbard.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-22 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of WO 2013/015542 to Roh (hereinafter Roh).
Regarding claims 15-19, Hubbard does not show the door opening more than 90 degrees to approximately 180 degrees.  This is shown in Roh in figures 1-15 where door 1 open approximately 180 degrees (as shown in figure 4).  When the larger range rotation is provided to Hubbard, in order to maintain the pinch protection a two part telescoping cover as shown in Roh would be used to allow for pinch protection in the additional rotation range.  It would have been obvious to one of ordinary skill in the art to provide the assembly of Hubbard with the additional 180 degree rotation of Roh because the increased rotation can allow for more door placement options, i.e. the door can open almost flat to the wall and thus can be more out of the way.

Regarding claim 28, Hubbard does not show a door blade.  This is shown in Roh in figures 1-15 where door 1 has door blade 23 adapter rotating out of a cavity in cover 31 when the door is opened more than 90 degrees.  It would have been obvious to one of ordinary skill in the art to provide the assembly of Hubbard with the door blade adapter of Roh because the combination door blade adapter and cover allows for pinch protection over a wider door range and thus allows for the wider door angle range to be used more safely.
Regarding claim 29, Hubbard does not show a door frame stop flange.  This is shown in Roh in figures 1-15 where door frame 2 has flange 34b engaging a flange 31b on the cover 31 to limit movement of the cover out of the cavity.  It would have been obvious to one of ordinary skill in the art to provide the assembly of Hubbard with the flange engagement of Roh because the flange engagement provides additional gap coverage and thereby limits access to pinch point even further.
Regarding claim 30, a door hinge 14b is located proximate the upper and lower edges of the door 12 as shown in figure 1 in Hubbard.

Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view US PG Pub 20150121766 to Jeong (hereinafter Jeong) as motivated by Roh.
Regarding claims 23-25, Hubbard does not show a back edge curvature.  This is shown in Jeong in the embodiment of figures 1-3 where door 10 has a curvature 110 at the back edge.  It would have been obvious to one of ordinary skill in the art to provide the assembly of Hubbard with the back edge .

Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view Jeong.
Regarding claims 26 and 27, Hubbard does not how the door frame flange.  This is shown in Jeong in the embodiment of figures 1-3 where door frame 120 has flange 123 with a concave surface matching a curved portion 110 of door 10 (similar to cover curvature in Hubbard).  It would have been obvious to one of ordinary skill in the art to provide the assembly of Hubbard with the flange of Jeong because the flange makes for a smaller gap as taught in paragraph [0038] of Jeong and thereby increases safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak